Citation Nr: 0701041	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back condition.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
November 1988.  Subsequently, the veteran served in the 
California National Guard from November 1988 to August 1994.  
He also apparently served on active duty for training 
(ACDUTRA) for two days in May 1989, and on inactive duty for 
training (INACDUTRA) for three days in February 1991.     
    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran and his spouse testified 
at a personal hearing in June 2005. 

By correspondence dated in May 2005, the veteran revoked his 
appointment of the American Legion as his appeal 
representative for the issue on appeal.  See 38 C.F.R. §§ 
20.603, 20.607 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he aggravated a preexisting back 
injury during an initial period of ACDUTRA from February 20-
22, 1989, and again during a later period of INACDUTRA from 
February 1-3, 1991.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The presumptions of soundness and aggravation do not apply to 
periods of ACDUTRA or INACDUTRA.  

The Board finds that additional development is required.  
First, the RO should send the veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter that is compliant 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, a remand is required for a VA examination and 
opinion.  In this regard, under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 C.F.R. § 
3.159(c)(4)(i).  

In this respect, private Riverside Community Hospital records 
indicate that the veteran was in a car accident on May 15, 
1989.  This accident was not in the line of duty.  Several 
days later, a prescription note from "J.B.," D.O., stated 
that the veteran experienced a back injury during the car 
accident and should not participate in upcoming ACDUTRA.  A 
subsequent May 1989 California National Guard Statement of 
Medical Examination and Duty Status report indicated that the 
veteran was released from ACDUTRA after two days due to back 
pain as a result of the prior car accident.  It was noted 
that the back injury preexisted his ACDUTRA service, and was 
not incurred in the line of duty.  Significantly, there was 
no mention of aggravation.  Subsequent National Guard 
treatment records from May 1989 diagnosed the veteran with 
mechanical back pain due to the car accident.  

The veteran asserts that his 2 days of ACDUTRA aggravated his 
preexisting back condition from the car accident as the 
result of loading supplies and driving over rough tank 
trails.  

The veteran also alleges that his back injury was aggravated 
during a period of INACDUTRA from February 1-3, 1991.  A 
second Statement of Medical Examination and Duty Status, 
dated April 1991, recorded that the veteran sought treatment 
for back pain after his February INACDUTRA training, and was 
diagnosed with a muscle strain in the lower back.  The report 
found that it was incurred in the line of duty.  The report 
also found that it was aggravated by his INACDUTRA service.  
A subsequent National Guard treatment record and X-ray from 
May 1991 diagnosed the veteran with a bulging disc at the L4-
L5 level.  His back condition improved after physical 
therapy, but according to a September 1991 National Guard 
treatment record an intercurrent August 1991 motorcycle 
accident once again increased his back pain.  National Guard 
treatment records from 1993 and 1994 show continued back pain 
with poor prognosis for recovery.   

Post-service, private records dated October 1998 from Moreno 
Valley Hospital show minimal narrowing of the lumbar spine at 
L4-L5.  A VA Emergency Room (ER) note from July 2001 
indicated that the veteran again hurt his back.  Most 
recently, VA treatment records from February 2004 diagnosed 
the veteran with degenerative disc change at L4-L5 with 
lumbar radiculopathy.  

Based on the recent decision in McLendon, it appears that a 
remand for a VA examination and opinion is required to 
determine the precise nature and etiology of his current back 
condition.        

Third, the most recent supplemental statement of the case 
(SSOC) was issued in April 2006.  Additional private hospital 
records have been associated with the claims file since that 
SSOC was issued.  The evidence is pertinent in that it 
confirms that the veteran was in a car accident in May 1989 
prior to his ACDUTRA service.       

In the absence of a more current SSOC, the record does not 
demonstrate that such additional evidence has first been 
considered by the Agency of Original Jurisdiction (AOJ).  
Pursuant to 38 C.F.R. § 20.1304, pertinent evidence received 
by the Board under this section necessitates a return of the 
case to the AOJ for review, consideration and preparation of 
a SSOC prior to a Board decision unless there has been a 
waiver of such referral.  No such waiver is of record.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice that complies 
with the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.	The veteran is to be afforded a VA 
examination to determine the nature 
and etiology of any current back 
disorder.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The veteran 
is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse consequences for his claim.  
The examination should include any 
test or study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder, as well as a current 
examination of the veteran, the 
examiner is asked to provide a 
diagnosis for any back condition 
present.  The examiner should also 
provide an opinion as to following: 

(A)	Is it as least as likely as 
not (a 50 percent 
probability) that the veteran 
had a preexisting back injury 
from a car accident prior to 
ACDUTRA service in May 1989?  

(B)	If the veteran had a 
preexisting back injury, is 
it as least as likely as not 
that the veteran's current 
back condition is the result 
of aggravation of the 
preexisting back injury 
during either a period of 
ACDUTRA from May 20-22, 1989, 
or a during a period of 
INACDUTRA from February 1-3, 
1991. 

In reaching a conclusion, the 
examiner's attention is specifically 
directed to Statement of Medical 
Examination and Duty Status reports 
dated May 1989 and April 1991; 
California National Guard treatment 
records from 1989 to 1994, 
specifically a May 1991 record 
recording a bulging disc at the L4-L5 
level; intercurrent back injuries 
suffered after active service 
documented by a September 1991 
National Guard treatment note and a 
July 2001 VA ER note; and a VA 
treatment record from February 2004 
revealing a current diagnosis of 
degenerative disc change at L4-L5 with 
lumbar radiculopathy.  

                            The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
include a complete explanation with 
his or her opinion, based on findings 
on examination and information 
obtained from review of the record.  
If the examiner is unable to provide 
the requested opinion, the 
examination report should so state.

3.   After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured 
since the last SSOC.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


